Citation Nr: 1810414	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-20 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, including PTSD, generalized anxiety disorder, major depressive disorder, intermittent explosive disorder, and panic disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to August 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for generalized anxiety disorder, claimed as PTSD.

The issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD, generalized anxiety disorder, maior depressive disorder, intermittent explosive disorder, and panic disorder, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not appeal a March 2006 RO decision that denied service connection for PTSD.

2. Evidence received since the March 2006 RO decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, generalized anxiety disorder, major depressive disorder, intermittent explosive disorder, and panic disorder.


CONCLUSIONS OF LAW

1. The March 2006 RO decision that that denied service connection for is PTSD final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.302 (2017). 

2. The evidence received subsequent to the March 2006 RO decision is new and material; the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, generalized anxiety disorder, major depressive disorder, intermittent explosive disorder, and panic disorder, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.302.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a). 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA must evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

A March 2006 RO rating decision denied entitlement to service connection for PTSD, and the Veteran was notified of the same in March 2006.  The Veteran did not submit a Notice of Disagreement (NOD) to the decision, nor where there any relevant submissions within the following year or evidence within constructive possession of VA later associated with the claims file that warranted readjudication of the claim.  See 38 C.F.R. § 3.156 (b); Bond, 659 F.3d 1362; see also Buie, 24 Vet. App. 242, 251-52.  While the Veteran submitted private treatment records, dated in October 2005, received by VA in January 2007, such was not relevant evidence, as the records demonstrate only that the Veteran was diagnosed with major depressive disorder.  The Veteran was denied service connection for PTSD in March 2006 not on the basis that he did not have PTSD or an acquired psychiatric disorder, but that there was no in-service stressor with which to attribute such.  As such, the March 2006 rating decision became final.

Since the time of the March 2006 RO rating decision, relevant additional evidence, to include additional statements of the Veteran and his updated private treatment records, and reports of VA examinations, has been added to the claims file.  The private treatment records and the etiological statements therein, are not sufficient evidence with which to grant the claim.  The VA opinions as to the etiology of the Veteran's acquired psychiatric disorder(s) are also inadequate.  VA shall thus assist the Veteran by obtaining a sufficient etiological opinion as to his acquired psychiatric disorder(s).  38 C.F.R. § 3.303 (b); see Shade, 24 Vet. App. at 117. Obtaining an adequate etiological opinion is the VA assistance contemplated by Shade and there is new and material evidence as to this claim.  The claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, generalized anxiety disorder, major depressive disorder, intermittent explosive disorder, and panic disorder, is thus reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, generalized anxiety disorder, major depressive disorder, intermittent explosive disorder, and panic disorder, is reopened; the appeal is granted to this extent only.




REMAND

The Veteran asserts entitlement to service connection for an acquired psychiatric disorder(s) on the basis that such is/are related to his in-service injuries.  In his August 2009 claim, he asserted that his disorder(s) is/are related to his in-service scalp laceration.  In an October 2009 statement, Veteran reported in during service his left index finger was lacerated and nearly amputated and he was in a state of shock; and that he still had flashbacks and shocking memories about the injury.  He also reported that during service, he had a sickness or poisoning, with severe gastrointestinal symptoms which his treatment professionals did not know how to treat; and he that always has nightmares and loss of sleep due to such. Finally, he reported that a cable struck his head during service, and he had a concussion with loss of consciousness and stitches, and he was in a state shock; and that he has bad memories and dreams and disturbing reactions when sleeping or thinking about such.

The Veteran's service treatment records demonstrate his complaints and treatment for a left index finger injury in January 1990, gastrointestinal complaints in February 1989, March 1990, June 1990, and October 1990, and a head injury in July 1990.  

During the course of the appeal, the Veteran has been diagnosed with PTSD, generalized anxiety disorder, major depressive disorder, intermittent explosive disorder, and panic disorder.  A number of family members and friends have submitted letters as to the Veteran's changes in personality after he returned from service.

During private treatment in January 2011, the Veteran was diagnosed with PTSD and generalized anxiety disorder, panic disorder, and intermittent explosive disorder.  The physician reported that the Veteran's PTSD developed as a result of feeling at risk during service while in Saudi Arabia and suffering a left index finger injury and a "bunch of bad accidents."  The examiner reported that feeling not liked during service in Saudi Arabia seemed to have been basis for the Veteran's PTSD, triggered by the accident that cut off the tip of his finger.
On VA examination in April 2010, the Veteran was diagnosed with generalized anxiety disorder; the examiner determined that a diagnosis of PTSD was not appropriate.  In a May 2010 VA opinion, an examiner again diagnosed the Veteran was generalized anxiety disorder and reported that the Veteran claimed that such was due to his in-service head injury or viral infection.  The examiner provided a negative etiological opinion, and reported that the Veteran's VA traumatic brain injury (TBI) report indicated only a mild injury with only mild headaches as a residual, and that such should not cause generalized anxiety disorder, and that there was no current viral infection.  The examiner also reported that the Veteran's in-service viral infection was a pilonidal cyst in 1991, and the Veteran did not specifically mention any connection, temporal or direct, between the onset of anxiety symptoms and that particular surgery, and some degree of anxiety is a normal reaction to such intervention.  On VA examination in February 2014, the Veteran was diagnosed with generalized anxiety disorder and the examiner again reported that a diagnosis of PTSD was not appropriate.  The examiner offered a negative etiological opinion, and reported that the Veteran's generalized anxiety disorder was not related to service and noted that the Veteran's stressor of not being liked during service in Saudi Arabia, noted during private treatment, was not an adequate basis to support a diagnosis of PTSD.

The private treatment provider did not provide a sufficient rationale for the opinion attributing the Veteran's PTSD to his in-service experiences, nor did the private treatment provider note that they had reviewed the claims file.  Review of the Veteran's claims file would have provided the private treatment provider an opportunity to review the Veteran's service treatment records detailing his in-service injuries.  

The VA examiners did not offer adequate etiological opinions or sufficiently consider the Veteran's lay statements as to his in-service and post-service symptoms.  While the VA examiner, in May 2010, discussed the Veteran's in-service treatment for a pilonidal cyst as the infection to which the Veteran attributed his disorders.  However, review of the Veteran's service treatment records indicate that he was treated on a number of occasions for gastrointestinal symptoms, those described by the Veteran in his claim, and those symptoms were not reported during treatment for his pilonidal cyst.  On remand, the AOJ should afford the Veteran a current VA psychiatric examination to determine the precise nature and etiology of any acquired psychiatric disorders diagnosed on examination and during the appellate period.

The Veteran's most recent private treatment records are dated in September 2013.  On remand, the AOJ should seek authorization from the Veteran in order to obtain his updated relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any updated relevant private treatment records dated after September 2013.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

2. Then, schedule the Veteran for a VA psychiatric examination to determine whether any acquired psychiatric disorders diagnosed on examination and/or of record during the appellate period, including, but not limited to, PTSD, generalized anxiety disorder, major depressive disorder, intermittent explosive disorder, and panic disorder, is/are related to service. Any indicated evaluations, studies, and tests should be conducted.

(a) The examiner should specifically discuss the propriety of any diagnosis of PTSD of record and discuss the basis for any PTSD diagnosis, if rendered on the current examination.
(b) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's acquired psychiatric disorders  diagnosed on examination and/or of record during the appellate period, including, but not limited to, PTSD, generalized anxiety disorder, major depressive disorder, intermittent explosive disorder, and panic disorder, had their onset in service or are otherwise etiologically related to service, considering the Veteran's in-service injuries of the scalp and left index finger, and treatment for gastrointestinal complaints, and his lay statements, and those of his family and friends, of in-service and post-service psychiatric symptoms. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case (SSOC) and allow them an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


